COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00071-CV


MOHAMMAD SAATNIA                                                       APPELLANT

                                         V.

DARIUSH ALIREZAIEYAN                                                     APPELLEE


                                      ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On July 22, 2011, Appellant Mohammad Saatnia, pro se, tendered his brief

to this court. We notified Saatnia that the brief was defective, specifically listing

the ways in which the brief did not comply with the rules of appellate procedure

and this court’s local rules; directed him to file an amended brief; and informed

him that the appeal could be dismissed if he failed to file an amended brief that

complied with the rules of appellate procedure and this court’s local rules. See

      1
       See Tex. R. App. P. 47.4.
Tex. R. App. P. 9.4(h), 38.1(d), (g), (i), (k), 38.8(a), 38.9(a), 42.3; 2nd Tex. App.

(Fort Worth) Loc. R. 1.A, 1.A(8), 1.E. On October 3, 2011, after this court had

granted Saatnia several extensions of time to file an amended brief, and after

Appellee Dariush Alirezaieyan had filed a motion to dismiss this appeal on

account of Saatnia’s failure to file a compliant brief, Saatnia tendered an

amended brief. The brief is defective because it does not comply with several

rules of appellate procedure. See Tex. R. App. P. 9.4(h), 38.1(d), (g), (i), (k).

      In Texas, an individual who is a party to civil litigation has the right to

represent himself at trial and on appeal.       See Tex. R. Civ. P. 7; Bolling v.

Farmers Branch ISD, 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.).

But the right to self-representation carries with it the responsibility to adhere to

the rules of evidence and procedure, including the rules of appellate procedure if

the party chooses to represent himself on appeal. See Bolling, 315 S.W.3d at

895. An appellate court cannot discharge its responsibility to review and dispose

of an appeal on the merits without proper briefing. Id. If an appellant fails to

comply with a requirement of appellate rules, a court order, or a notice from the

clerk requiring a response or other action within a specified time, the court may

dismiss the appeal on appellee’s motion or on the court’s own initiative, provided

the court gives ten days’ notice to all parties. Tex. R. App. P. 42.3(c).

      Because Saatnia has failed to comply with the rules of appellate procedure

and this court’s notifications to file an amended brief that complies with the rules

of appellate procedure, we grant Alirezaieyan’s motion to dismiss this appeal,


                                          2
strike Saatnia’s briefs, and dismiss this appeal. See Tex. R. App. P. 42.3(c),

43.2(f).   There are no pending motions as of the date of this memorandum

opinion.



                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: October 13, 2011




                                      3